Citation Nr: 0813070	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  05-21 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for the service-connected post-traumatic stress 
disorder (PTSD) disability prior to November 4, 2004.

2.  Entitlement to an effective date earlier than November 4, 
2004, for a grant of a total rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse

ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active military service from September 1967 
to September 1970.  This case originally came before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2001 rating decision that granted service connection for 
post-traumatic stress disorder (PTSD) and assigned a 50 
percent evaluation for that disability, as well as from an 
October 2002 rating decision that denied a total rating based 
on individual unemployability (TDIU) due to service-connected 
disability.  These rating decisions were issued by the San 
Juan, Commonwealth of Puerto Rico Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The Board remanded the 
case for additional development in February 2004.

After the appellant disagreed with the 50 percent initial 
PTSD evaluation, and while the case was in Remand status, the 
RO increased the rating to 100 percent, effective from 
November 4, 2004; however, it is presumed that he is seeking 
the maximum benefit allowed by law and regulation, and "it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded."  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  The appellant is appealing the 
initial rating that was assigned to the psychiatric 
disability after service connection was granted.  As such, 
the guidance of Fenderson v. West, 12 Vet. App. 119 (1999) is 
for application.

In June 2007, a Board hearing was held at the RO before the 
undersigned Acting Veterans Law Judge who was designated by 
the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107.  The transcript from that hearing has been associated 
with the claims file.



FINDINGS OF FACT

1.  The appellant's PTSD is manifested by such symptoms as 
social isolation, some suicidal ideation and neglect of 
personal hygiene, poor tolerance to frustration, intrusive 
thoughts, irritability with poor impulse control, some panic 
attacks, depression, hypervigilance, nightmares, insomnia, 
memory problems and decreased concentration.

2.  VA mental health treatment records dated between June 
1997 and November 2004 indicate that the appellant's global 
assessment of functioning (GAF) scores were almost entirely 
in the range of 45 to 55.

3.  A June 1997 VA psychiatric treatment note indicates that 
the appellant's PTSD had been productive of sleep 
disturbances and pervasive anxiety; it was also stated that 
the appellant was severely impaired in his social and 
occupational capacities.

4.  A longitudinal review of the appellant's medical records 
indicates continuity of the extent and severity of his PTSD 
signs and symptoms (as described in the November 2004 VA 
psychiatric examination report) since the 1997 claim for 
service connection.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the veteran's 
favor, the criteria for an initial 100 percent rating for the 
PTSD disability have been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.126, 4.130 
(Diagnostic Code 9411) (2007).

2.  The claim for an earlier effective date for a TDIU rating 
is dismissed as moot.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 4.16(a) (2006); VAOPGCPREC 6-99; and Herlehy v. 
Principi, 15 Vet. App. 33 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefits sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.

Furthermore, the veteran's increased rating claim arises from 
his disagreement with the initial evaluation following the 
grant of service connection.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  The earlier effective date claim likewise arises 
from the initial grant of a total rating.  Therefore, no 
further notice is needed under VCAA.

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 4.3, 4.7.  In addition, 
the Board will consider the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

A.  PTSD

As exemplified by the June 2007 testimony, the appellant 
contends that his PTSD disability is of greater severity than 
is contemplated by the currently assigned rating.  Having 
carefully considered the veteran's contentions in light of 
the evidence of record and the applicable law, the Board 
finds that the weight of such evidence is in approximate 
balance and the claim will be granted on this basis.  38 
U.S.C.A § 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 
518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993) 
(Observing that under the "benefit-of-the-doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).

Under the General Rating Formula for Mental Disorders, a 50 
percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

Total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, will 
be rated as 100 percent disabling.

The appellant underwent a VA examination in November 2004.  
The appellant's symptoms included sadness, depression, 
anxiety, intrusive thoughts, hypervigilance, nightmares, 
sleep impairment, loss of energy, inability to concentrate, 
social isolation, hypervigilance, irritability and loss of 
interest in daily living activities.  The examiner rendered 
an Axis I diagnosis of PTSD.  The examiner assigned a current 
GAF score of 50.  The examiner stated that the appellant's 
signs and symptoms were seriously interfering with the 
appellant's employment functioning.  The examiner said that 
the appellant was not able to establish adequate 
interpersonal relations, that the appellant had not been able 
to work and that the appellant's listed problems and poor 
quality of life were precipitated by his PTSD symptoms.  The 
examiner concluded that the appellant had serious symptoms 
and serious impairment in his occupational and social 
functioning that were interfering in his capacity to adapt 
himself to the requirements of a working environment.  The 
examiner therefore found that the appellant was not competent 
to engage in gainful employment.  

The evidence of record indicates that the appellant's PTSD 
signs and symptoms have remained quite constant since 1997, 
in that the findings in the November 2004 VA psychiatric 
examination that led to the assignment of a 100 percent 
evaluation in the March 2005 rating decision are mirrored in 
private and VA medical records.  For example, the November 
2004 VA examination yielded a GAF score of 50; VA mental 
health examination and treatment records dated between June 
1997 and November 2004 indicate that the appellant's global 
assessment of functioning (GAF) scores have been almost 
entirely in the range of 45 to 55.

A review of the appellant's VA outpatient mental health 
treatment records indicates that the appellant's symptoms 
included trouble sleeping, nightmares, depression, 
irritability, poor impulse control, poor tolerance for 
frustration, anxiety, problems with memory and concentration, 
lack of interest in daily activities, suicidal ideation, 
panic attacks and social isolation.  A June 1997 VA 
psychiatric treatment note indicates that the appellant's 
PTSD had been productive of sleep disturbances and pervasive 
anxiety; it was also stated that the appellant was severely 
impaired in his social and occupational capacities.  

A January 1998 private psychiatric evaluation revealed visual 
hallucinations and persistent suicidal ideation.  The report 
from the October 2000 VA Social and Industrial Survey states 
that a neighbor who had been interviewed said that the 
appellant's behavior "was weird", that he talked to 
himself, that he was secluded at the home most of the time 
and that he tended to neglect his personal hygiene at times.  
A November 2002 VA psychiatric treatment note indicated that 
the appellant's social and family life were severely impaired 
by his PTSD symptoms and that he was not considered competent 
to work in gainful employment; the same findings were 
recorded in a June 2003 note.

Under 38 C.F.R. § 4.130, the nomenclature employed in this 
portion of the rating schedule is based upon the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, of the 
American Psychiatric Association (DSM-IV).  As indicated in 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the GAF is a 
scale reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness and a 51-60 rating indicates moderate difficulty in 
social, occupational or school functioning.  The DSM-IV 
describes a GAF score of 51 to 60 as reflecting a moderate 
level of impairment, e.g., flattened affect, circumstantial 
speech, occasional panic attacks, or moderate difficulty in 
social, occupational or school functioning, e.g., having few 
friends or having conflicts with peers or co-workers.  See 
38 C.F.R. § 4.130.  See also, Cathell v. Brown, 8 Vet. App. 
539 (1996); and Richard v. Brown, 9 Vet. App. 266, 267 
(1996), wherein the Court stated that a "GAF of 50 is 
defined as ['][s]erious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).[']"  
Since the grant of service connection, the appellant's GAF 
scores have basically ranged from 45 to 50, with one or two 
of 55.  

The appellant has exhibited deficiencies in most areas, such 
as work, family relations, judgment, thinking, or mood, due 
to such symptoms as near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively, as well as impaired impulse 
control, difficulty in adapting to stressful circumstances 
(including work or a worklike setting) and an inability to 
establish and maintain effective relationships.  He has also 
exhibited suicidal ideation, severe social impairment and 
memory impairment.

The evidence reported above reflects that, since at least 
July 1997, the appellant has exhibited some PTSD symptoms 
that are enumerated among the criteria of both the 70 percent 
and 100 percent ratings.  It is unclear, however, whether the 
veteran's symptoms are attributable to PTSD, or to various 
other causes.  It is noted that the veteran may have a 
separate depressive disorder which could be caused or 
aggravated by non-service-connected disorders (such as the 
hypothyroidism).  

While further medical inquiry could be conducted with a view 
towards resolution of this question, it is doubtful that such 
research would assist the Board in its inquiry.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (Observing 
that when it is not possible to separate the effects of a 
service-connected condition and a non-service-connected 
condition, the provisions of 38 C.F.R. § 3.102 mandates that 
reasonable doubt on any issue was to be resolved in the 
veteran's favor, and that all signs and symptoms be 
attributed to the service-connected condition).  

Affording the veteran the benefit of the doubt on the 
question of the severity of the disability under 
consideration, the Board finds that the criteria for a 100 
percent rating for PTSD have been met since the date service 
connection was granted.  Therefore, entitlement to an initial 
100 percent disability rating for PTSD is granted.

B.  Total Rating

In VA O.G.C. Prec. Op. No. 6-99, VA's General Counsel held 
that a claim for TDIU may not be considered when a schedular 
100 percent rating is already in effect.  No additional 
monetary benefit would be available in the hypothetical case 
of a veteran having one service-connected disability rated 
100 percent disabling under the rating schedule and another, 
separate disability rated totally disabling due to individual 
unemployability under 38 C.F.R. § 4.16(a).  


As the Board has granted an initial 100 percent schedular 
rating for the PTSD disability, the veteran is not eligible 
for TDIU.  Hence, the claim for an earlier effective date for 
the grant of TDIU must be dismissed as moot.  See Green v. 
West, 11 Vet. App. 472, 476 (1998), (citing Vettese v. Brown, 
7 Vet. App. 31, 34-35 (1994)); VAOPGCPREC 6-99, 64 Fed. Reg. 
52375 (1999); see also Morris v. Principi, 239 F.3d 1292, 
1296 (Fed. Cir. 2001).


ORDER

Entitlement to an initial 100 percent disability rating for 
PTSD is granted, subject to the law and regulations governing 
the payment of monetary benefits.

The claim of entitlement to an earlier effective date for the 
award of TDIU is dismissed.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


